Citation Nr: 1643182	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  14-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to November 30, 2009, for the award of service connection for a recurrent right occipital epidermal inclusion cyst.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's recurrent right occipital epidermal inclusion cyst for the period prior to November 4, 2013.  

3.  Entitlement to a compensable disability evaluation for the Veteran's recurrent right occipital epidermal inclusion cyst for the period on and after November 4, 2013.  

4.  Entitlement to an effective date prior to March 26, 2012, for the award of service connection for right occipital epidermal inclusion cyst excision scar residuals.  

5.  Entitlement to an initial compensable disability evaluation for the Veteran's right occipital epidermal inclusion cyst excision scar residuals.  

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1976 to November 1976; from June 1979 to December 1987; and from February 1991 to March 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) which, in pertinent part, established service connection for a recurrent right occipital epidermal inclusion cyst; assigned a 10 percent evaluation for that disability; and effectuated the award as of November 30, 2009.  In November 2015, the RO, in pertinent part, granted service connection for right occipital epidermal inclusion cyst excision scar residuals; assigned a noncompensable evaluation for that disability; effectuated the award as of March 26, 2012; reduced the evaluation for the Veteran's recurrent right occipital epidermal inclusion cyst from 10 percent to noncompensable; effectuated the reduction as of November 4, 2013; and denied entitlement to a TDIU.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

In his March 2012 notice of disagreement (NOD), the Veteran advanced an informal claim for service connection for headaches secondary to his service-connected recurrent right occipital epidermal inclusion cyst.  The issue of service connection for a recurrent headache disorder has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that a compensable evaluation is warranted for his recurrent right occipital epidermal inclusion cyst as his service-connected disability encompasses both a recurrent cyst, residuals of a prior cyst excision, and associated recurrent headaches.  

Initially, the Board observes that the certified issues of the effective dates for and evaluations of the Veteran's recurrent right occipital epidermal inclusion cyst and his right occipital epidermal inclusion cyst excision scar residuals are inextricably intertwined with the issues of service connection for a recurrent headache disorder referred above to the AOJ for adjudication and entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

The report of a June 2010 VA scars examination states that the Veteran complained of a new cyst "located in the same area where [the] original cyst was excised" and associated headaches.  The Veteran was diagnosed with a recurrent right occipital epidermal inclusion cyst.  

The report of a November 2013 VA skin and scars examination conveys that the Veteran exhibited a "2" x 0.1 cm" scar on "back of scalp."  The Veteran was diagnosed with "scars posterior right shoulder & scalp."  The examining VA nurse-practitioner made no findings as to either whether the Veteran had a recurrent right occipital epidermal inclusion cyst and/or any associated headaches.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that further VA evaluation is required to determine whether the Veteran currently exhibits a recurrent right occipital epidermal inclusion cyst and symptoms associated with such a cyst.  

Clinical documentation dated after November 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his right occipital epidermal inclusion cyst and recurrent residuals thereof since November 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after November 2013.  

3.  Schedule the Veteran for a VA skin examination conducted in order to determine the current nature and severity of the Veteran's service-connected right occipital epidermal inclusion cyst and any recurrent post-operative residuals thereof.  The examiner should specifically state whether the Veteran has a recurrent right occipital epidermal inclusion cyst.  

The examiner should further express an opinion as to the impact of the Veteran's right occipital epidermal inclusion cyst and any recurrent post-operative residuals thereof upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Adjudicate the referred and intertwined issue of service connection for a recurrent headache disorder.  The Veteran should be informed in writing of the resulting decision and associated appellate rights.  The issues are not on appeal unless there is both a NOD and a substantive appeal as to that issue.  

5.  Then readjudicated the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

